            Case 1:20-cv-00636-RC Document 13 Filed 08/10/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                      )
DEFENDER SERVICES INC.,                               )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )      Civil Action No. 20-0636 (RC)
                                                      )
U.S. CITIZENSHIP AND IMMIGRATION                      )
SERVICES,                                             )
                                                      )
               Defendant.                             )
                                                      )

       This action is dismissed by the Plaintiff in its entirety. The dismissal is made pursuant to

Rule 41(a) of the Federal Rules of Civil Procedure.



Respectfully Submitted this 10th day of August, 2020
/s/Michael E. Piston
Michael E. Piston (MI 002)
Attorney for the Plaintiffs
225 Broadway Suite 307
New York, NY 10007
646-845-9895
